                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


UNITED STATES OF AMERICA                              §
                                                      §
VS.                                                   §              No 4:19-CR-231 SDJ/KPJ
                                                      §
MATTHEW MONTES-DE OCA (2)                             §


          ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

          The Court referred this matter to the Honorable Kimberly C. Priest Johnson, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

Criminal Procedure. Judge Johnson conducted a hearing in the form and manner prescribed by

Federal Rule of Criminal Procedure 11, and issued her Findings of Fact and Recommendation on

Guilty Plea before the United States Magistrate Judge Kimberly C. Priest Johnson. The magistrate

judge recommended the Court accept Defendant’s guilty plea. She further recommended the Court

adjudge Defendant guilty of Count One of the Indictment filed against Defendant.
      .
          The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate Judge

Kimberly C. Priest Johnson are ADOPTED. The Court accepts Defendant’s plea but defers

acceptance of the plea agreement until after review of the presentence report. It is further

ORDERED that in accordance with Defendant’s guilty plea and the magistrate judge’s findings

and recommendation, Defendant, Matthew Montes-De Oca, is adjudged guilty of the charged

offense under Title 21, United States Code, Section 846.

           So ORDERED and SIGNED this 18th day of February, 2020.




                                                           ____________________________________
                                                           SEAN D. JORDAN
                                                           UNITED STATES DISTRICT JUDGE
